Case 1:20-cv-03850-RRM-VMS Document 14-3 Filed 08/31/20 Page 1 of 4 PageID #: 279


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


  ILKB, LLC,

                                       Plaintiff,               Civil Action No.: 1:20-cv-03850

         vs                                                 DECLARATION OF REBECCA
                                                                DOE IN SUPPORT OF
  CAMAC PARTNERS, LLC and KICKHOUSE                        PLAINTIFF’S RESPONSE TO THE
  FITNESS, LLC, JESSICA YARMEY, ERIC                          ORDER TO SHOW CAUSE
  SHAHINIAN and DANIEL R. LANIER,

                                       Defendants.



         I, Rebecca Doe, declare the following is true and correct to the best of my knowledge:

         1.      I am over the age of 18 and competent to give testimony in this matter.

         2.      I am the operations specialist for ILKB Too, LLC.

         3.      In addition to ILKB, I have been involved in the operation of other franchisors.

         4.      Based on my personal knowledge, the operation of ILKB Too, and my review of

  the records associated with this business, I have sufficient knowledge to provide the sworn

  testimony provided below.

         5.      Part of my job at ILKB is to assist in managing the access to the ILKB’s password

  protected online database. That database includes a substantial amount of confidential and

  proprietary information, including manuals, training programs, marketing and branding plans,

  strategic plans, and other processes and procedures for operating kickboxing studios.

         6.      On July 10, 2020, after the ILKB sale went through, Michelle Franco, who I

  understand is now a Kickhouse franchisee, requested access to the ILKB database. A true and

  correct copy of a screenshot of that request appears below:
Case 1:20-cv-03850-RRM-VMS Document 14-3 Filed 08/31/20 Page 2 of 4 PageID #: 280




         7.      On July 13, 2020, after the ILKB sale went through, Sarah Lanier, Defendant Dan

  Lanier’s wife, and current Kickhouse franchisee, requested access to the ILKB database. A true

  and correct copy of a screenshot of that request appears below:




         8.      On August 21, 2020, Jerry Kavouras, who formerly operated the Lincoln Square

  ILKB location, and who I understand is Kickhouse franchisee, requested access to the ILKB

  database. A true and correct copy of a screenshot of that request appears below:




                                                  2
Case 1:20-cv-03850-RRM-VMS Document 14-3 Filed 08/31/20 Page 3 of 4 PageID #: 281




         9.     The standard class plans are confidential and proprietary. They were developed at

  great expense by ILKB’s team to be used for ILKB studios.

         10.    On August 23, 2020, Marie Borrello, who I understand is Kickhouse franchisee,

  requested access to the ILKB database. A true and correct copy of a screenshot of that request

  appears below:




         11.    We are currently monitoring and investigating other attempts to access ILKB’s

  confidential and proprietary information, which can be found on our database.

         12.    In addition to these known attempts to access ILKB’s confidential and proprietary

  information, none of the above-referenced Kickhouse franchisees have either returned or certified

                                                 3
Case 1:20-cv-03850-RRM-VMS Document 14-3 Filed 08/31/20 Page 4 of 4 PageID #: 282


  the destruction of the confidential and proprietary ILKB information, as is required by the

  franchise agreement. Based on their failure to do so, I believe that they still possess and use ILKB

  materials in the operation of Kickhouse.

         13.     Also as part of my job duties, I monitor social media for activity related to the

  franchises. Dan Lanier has been involved in several posts which suggest that he has actively

  solicited current ILKB franchisees to join Kickhouse.

         I declare under penalty of perjury under the laws of the United States of America

  that the foregoing is true and correct and based upon my personal knowledge.



        August 31, 2020
  Date: _________________                                      _____________________________

                                                               Rebecca Doe




                                                   4
